Citation Nr: 0404086	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 22, 2001, 
for additional compensation benefits for dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
August 1976 to July 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In March 2001, the veteran submitted a claim for approval of 
his dependent's school attendance.  In April 2002, he 
submitted a claim to be determined permanently and totally 
disabled.  These issue have not been addressed by the RO and 
are therefore not before the Board at this time.  They are 
referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

During a hearing before the undersigned, held in June 2003, 
it was determined that the record would be held open for 45 
days in order to enable the veteran to obtain and submit 
additional supporting documents.  Such documentation was 
received in June 2003.  A waiver of consideration of the 
documents by the agency of original jurisdiction was not 
submitted; therefore, the matter must be remanded for the RO 
to consider this evidence in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Further, the RO must ensure that there is full compliance 
with all provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002).  In particular, the RO must ensure that 
all notice and development action required under the VCAA has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant should be specifically advised what 
evidence is necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
and what specific portion VA will secure on his behalf.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  In light of the additional evidence 
submitted and June 2003 testimony the RO 
must readjudicate whether in June 1989, a 
letter requesting submission of 
supporting documents with regard to 
dependents was sent to the veteran's 
correct address.  Addressing this 
question includes deciding whether the 
veteran's June 2003 submission rebuts the 
presumption of regularity of actions of 
government officials.  The RO must 
document the file with its findings, and 
include any supporting documentation in 
the claims file.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted 


and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue based on 
all the evidence of record, to include 
evidence submitted directly to the Board 
in June 2003.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


